DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-4 in the reply filed on October 8, 2021 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-4 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “high amylose rice” in line 1.  The term "high amylose" is a relative term which renders the claim indefinite.  The term "high amylose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “a content ratio of the high amylose rice is 0.1 to 20.0% by mass” in line 2.  It is unclear what “a content ratio” refers to in the context of the claim.  It is unclear if “a content ratio” is associated with the amount by mass of amylose for rice flour with respect to other sources in view of Yildiz et al. US 2009/0311408 (‘408, Paragraph [0019]) or if “a content ratio” is associated with the amount by mass of high amylose rice with respect to all other ingredients in the ice cream.
Claim 2 recites the limitation “wherein the content ratio of the high amylose rice is 1 to 10% by mass” in lines 1-2.  It is unclear what “a content ratio” refers to in the context of the claim.  It is unclear if “a content ratio” is associated with the amount by mass of amylose for rice flour with respect to other sources in view of Yildiz et al. US 2009/0311408 (‘408, Paragraph [0019]) or if “a content ratio” is associated with the amount by mass of high amylose rice with respect to all other ingredients in the ice cream.
Claim 3 recites the limitation “wherein the content ratio of the high amylose rice is 1.5 to 4.5% by mass” in line 3.  It is unclear what “a content ratio” refers to in the context 
Claim 4 recites the limitation “the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of total raw materials” in lines 3-4.  It is unclear if the stirring gelled product constitutes 12.0 to 17.5% by mass of the raw materials, 12.0 to 17.5% by mass of the ice cream.  It is also unclear if the stirring gelled product is an intermediate product or if the stirring gelled product is part of the final ice cream product.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goudappel et al. US 2019/0053528 in view of Koxholt et al. US 2005/0048168.
Regarding Claim 1, Goudappel et al. discloses an ice cream (‘528, Paragraph [0149]) comprising high amylose rice that has been cooked (‘528, Paragraph [0045]).
Goudappel et al. is silent regarding a content ratio of the high amylose rice being 0.1 to 20.0% by mass.
Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which falls within the claimed range of a content ratio of the high amylose rice being 0.1 to 20.0% by mass.
Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which falls within the claimed content ratio range of high amylose rice of 0.1 to 20.0% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 
Further regarding Claim 1, the limitations “high amylose rice that has been cooked” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 2, Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the high amylose rice being 1 to 10% by mass.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1 to 10% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 
Regarding Claim 3, Foxholt et al. discloses the ice cream being a soft serve ice cream (frozen yogurt/soft frozen) (‘168, Paragraph [0016]).  Foxholt et al. also discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the high amylose rice being 1.5 to 4.5% by mass.  Both Goudappel et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1.5 to 4.5% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 4, Goudappel et al. discloses a stirring gelled product (precipitate phase) (‘528, Paragraphs [0045], [0126], and [0152]) with other raw materials (milk) (‘528, Paragraph [0149]) (fatty derivatives) (‘528, Paragraph [0043]) (oil) prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, properties of the fibers can be optimized via the moisture content (‘528, Paragraph [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchiya US 2019/0269271 discloses a rice gel used as an ingredient of ice cream (‘271, Paragraph [0006]) made of a cooked rice (‘271, Paragraph [0070]).
Woortman et al. US 2006/0225731 discloses it is known in the art to prepare a starch product suitable as a texturizing agent by subjecting high amylose starch to temperature (‘731, Paragraph [0002]) and recovering a high amylose starch powder that is cooked (‘731, Paragraph [0003]) wherein the content of amylose in the starch is more than at least 15 wt% (‘731, Paragraph [0016]).
Tuason et al. US 6,391,368 discloses a stabilizing agent having amylose content used in soft serve ice cream.
Foucault et al. US 2021/0084924 discloses ice cream (‘924, Paragraph [0144]) comprising high amylose rice (‘924, Paragraph [0092]).
Soane et al. US 2012/0288590 discloses rice starches containing varying amounts of amylose and the amount and type of starch being adjusted to obtain the desirable level and type of crispiness and that he amount of amylose in the starch component is adjusted by adding amylose into the formula or by varying the ratios of starches with varying amylose content (‘590, Paragraph [0024]).
Frohberg et al. US 2011/0296560 discloses an ice cream comprising wheat starch (‘560, Paragraph [0186]) wherein the starch component has an amylose content between 15 and 30 wt % (‘560, Paragraph [0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792